DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022 has been entered.
 
Status of Claims/Rejections
Claims 16-23 and 26-37 are currently pending and under examination on the merits in the instant case. 
The following rejections are either newly applied or are reiterated and are the only rejections presently applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-23 and 26-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a method of preventing a myriad of diseases characterized by aldehyde dehydrogenase deficiency by administering a human aldehyde dehydrogenase-encoding nucleic acid sequence. 
Neither the instant specification nor the prior art before the effective filing date (July 26, 2016) teaches that the administration of a genus of human aldehyde dehydrogenase-encoding nucleic acid sequence “prevents” genus of any and all diseases characterized by aldehyde dehydrogenase deficiency from occurring. In fact, the instant specification at best describes that an AAVrh.10 vector encoding a human ALDH2 (AAVrh.10hALDH2) reduces ethanol intake-related balance defect for 60 seconds when the vector is administered to mice having ALDH2*2 allele. This disclosure in the instant application providing the structure-function correlation only for AAVrh.10hALDH2 in ethanol intake-related balance defect reduction is not representative of the entire genus of preventing any and all diseases characterized by aldehyde dehydrogenase deficiency, wherein the diseases include but are not limited to upper respiratory cancer species, digestive tract cancer species, osteoporosis, Alzheimer’s disease, stroke, and myocardial infarction. 
Moreover, the post-filing reference by Montel et al. (Cancer Gene Therapy, 2022, 29:889-896) reports “restoration of ALDH2 expression and function in the liver could help mitigate the risk of esophageal cancer in ALDH2-deficient individuals.” (emphasis added). See page 893.The post-filing reference published online on November 19, 2021 (thus more than 5 years after the effective filing date) further reports that “how these preclinical observations could be translated to humans with ALDH2 deficiency” must be studied through a Phase I and Phase II clinical trials. See page 894. Note that it is well settled that the “use of later publications as evidence of the state of art existing on the filing date of an application” is permissible. In re Hogan, 559 F. 2d 595, 605 (CCPA 1977). The post-filing Montel reference thus teaches that the instantly claimed method of “preventing” a myriad of diseases using a human aldehyde dehydrogenase sequence, specifically ALDH2, was not known or practiced in the relevant art before the effective filing date. Now, note that the content/specificity of the specification inversely correlates with the state of the prior art. As such, the instant specification must provide written description support in sufficient detail pertaining to the entire genus of the claimed methods including those for preventing diseases by gene therapy using a genus of human aldehyde dehydrogenase sequences.
See MPEP §2163 teaching that “there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” (emphasis added).
In addition, the mere fact that the specification or original claims disclose “preventing” is not sufficient to comply with the written description requirement. 
“The appearance of 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement... If a purported description of an invention does not meet the requirements of the statue, the fact that it appears as an original claim or in the specification does not save it. A claim does not become more descriptive by its repetition, or its longevity.” (emphasis added). Enzo Biochem Inc. v. Gen-Probe Inc. 323 F3d 956, 63 USPQ2d 1609 (Fed. Cir. 2002).
“An ipsis verbis disclosure of a claimed genus (under the heading Experiments) is not per se sufficient to meet the written description requirement.” Boston Scientific Corp. v. Johnson & Johnson, 647 F3d 1353, 99 USPQ2d 1001 (Fed. Cir. 2011). 
In view of the foregoing, the instant specification fails to reasonably convey that the instant co-inventors had possession of the entire genus of claims 16-23 and 26-37 as of the filing date. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-23 and 26-37 are rejected under 35 U.S.C. 103 as being unpatentable over Mochly-Rosen et al. (US 2010/0113423 A1, applicant’s citation) in view of Li et al. (Life Sciences, 2016, 147:59-66), Karahanian et al. (Addiction Biology, 2014, 20:336-344, of record), Hu et al. (Gene Therapy, 2012, 19:1166-1176), Puccio et al. (US 2014/0221462 A1, of record), and Mizuno et al. (Circulation, 2015, 131:1665-1673).
Mochly-Rosen teaches a method of treating a subject who is “heterozygous or homozygous for the ALDH2*2 allele” having “a lysine as amino acid position 487 of the mature protein or amino acid 504 of the protein including the leader peptide” leading to “much lower in vivo ALDH2 activity levels than individuals who are homozygous for the “wild-type” ALDH2 allele” encoding SEQ ID NO:1 that is “depicted in FIG. 5A”, wherein the subject is treated with an “ALDH2 agonist” that “increases an enzymatic activity of ALDH2”, wherein “any increase of ALDH2 activity levels would be expected to provide a therapeutic effect” in treating disorders such as Parkinson’s Disease, “alcohol abuse”, “acute myocardial infarction, stroke,” “cancer, neurodegenerative diseases, ethanol intolerance, and osteoporosis.” See paragraphs 0083, 0086, 0088, 0099, and 0104. 
It is noted that Mochly-Rosen’s SEQ ID NO:1 comprises SEQ ID NO:1 claimed in the instant case and is 100% identical to SEQ ID NO:3 claimed in the instant case, which is described as “including signal sequence”. See the description in “<223>” in the sequence listing. 
Mochly-Rosen teaches that ALDH2 is also known as “mitochondrial aldehyde dehydrogenase-2” and that mitochondrial ALDH2 “is naturally found in mitochondria.” See paragraph 0033.
Mochly-Rosen demonstrates that administration of an ALDH2 agonist (e.g., Alda-1) that increases ALDH2 enzymatic activity level enhances metabolism and detoxification of ethanol. See paragraphs 0683-0687; Figures 10, 17, 18, 22-25. 
Mochly-Rosen does not teach that the ALDH2 agonist can be an AAVrh.10 vector encoding SEQ ID NO:3 that includes the mature protein of SEQ ID NO:1. 
Li teaches that ALDH2 is “an important mitochondrial enzyme governing ethanol metabolism” and that individuals with a mutant ALDH2 gene are likely to develop oral squamous cell carcinoma (OSCC), esophageal squamous cell carcinoma (ESCC), gastric cancer (GC), colorectal cancer (CRC), oral and pharyngeal cancer (OPC), and upper aerodigestive tract cancer (UADT). See abstract; pages 62-64; Table 1. 
Li reports that “Alda-1 greatly enhances the enzymatic activity of ALDH2*2 homozygotes by 11-fold and takes the enzymatic activity of the heterozygotes to wild-type levels.” See page 64.
Li teaches, “Modern gene therapy is mainly to induce the exogenous normal gene into target cells” and a strategy to “restore the normal functions of ALDH2” can lead to “lowering the risk of cancer development”. See page 65.
Karahanian teaches that a single administration of a lentiviral vector encoding a rat ALDH2 into the brain of a rat results in ethanol drinking thus “an increased ability to degrade acetaldehyde” by “the ALDH2-coding vector” “greatly reduces chronic alcohol consumption and post-deprivation binge drinking for prolonged periods”. See abstract; page 338; Figures 1, 3A-3C.
Hu teaches that an AAVrh10 vector comprising the chicken -actin promoter/CMV enhancer (CBA) operably linked to a therapeutic gene sequence (“AAVhr10-CBA”) provides “in vivo production of biologically active protein” encoded by the sequence at “relatively stable therapeutic levels” in various organs/tissues including the brain, liver, kidney, and pancreas when “intravenously administered” into a subject, wherein the single administration provides “long-term persistent expression” of the protein. See pages 1167 and 1172; Figures 2d and 2e. 
Puccio teaches that “a single intravenous injection of AAVrh10-CAG-hFXN” into mice provided “robust viral transduction of the heart” and also “liver”, wherein “human FXN was already strongly expressed one week after injection in [the] heart of treated mutant mice and sustained over 22 weeks, with a mitochondrial localization”, wherein the single intravenous injection of the AAVrh10-CAG-encoded frataxin provided therapeutic effects such as improved cardiac function. See paragraphs 0111-0112 and 0114.
Mizuno teaches that individuals having ALDH2*2 allele have alcohol (ethanol) flushing syndrome (AFS) caused by reduced ALDH2 enzymatic activity, wherein AFS includes “facial flushing, headache, nausea, and palpitation in response to a small amount of alcohol intake”. See page 1665. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Mochly-Rosen’s treatment method by replacing the non-nucleic acid ALDH2 agonist molecule with a gene therapy approach by using the art-recognized “AAVhr10-CBA” vector comprising a wild-type human ALDH2 nucleotide sequence that encodes Mochly-Rosen’s SEQ ID NO:1. One of ordinary skill in the art would have been motivated to do so in order to make and use a broadly useful, effective gene therapy tool that would provide “long-term persistent expression” of a normal human ALDH2 polypeptide sequence of Mochly-Rosen’s SEQ ID NO:1 in various tissues including the brain, liver, and heart “with a mitochondrial localization” provided by the “AAVhr10-CBA”, which would have been thus deemed to enable treatment of a variety of different ALDH2 deficiency-related diseases affecting different organs/tissues, wherein the diseases include Parkinson’s Disease, “alcohol abuse”, “acute myocardial infarction, stroke,” “cancer, neurodegenerative diseases, ethanol intolerance, and osteoporosis” as taught by Mochly-Rosen, who also taught that “any increase of ALDH2 activity levels would be expected to provide a therapeutic effect” for the aforementioned diseases, wherein “a single intravenous injection of” an “AAVrh.10-CBA” vector encoding a therapeutic protein was known to be therapeutically effective in providing “long-term persistent expression” and “in vivo production of biologically active protein” at “relatively stable therapeutic levels” in various organs/tissues including the brain, liver, and heart “with a mitochondrial localization” as evidenced by the teachings of Hu and Puccio. Further, “gene therapy” was an art-recognized alternative therapeutic approach to the non-nucleic acid ALDH2 agonist molecule-based approach as evidenced by Li, and administration of an ALDH2-encoding vector was demonstrated to provide “an increased ability to degrade acetaldehyde” with the resultant therapeutic effects of greatly reduced “chronic alcohol consumption and post-deprivation binge drinking for prolonged periods” as reported by Karahanian. As such, one of ordinary skill in the art would have reasonably expected therapeutic effects achieved by a single administration of the AAVrh10-CBA vector encoding Mochly-Rosen’s SEQ ID NO:1 comprising a mature, mitochondrial human ALDH2 polypeptide sequence, because a successful gene therapy approach by a single administration of an ALDH2-encoding vector was demonstrated in the art, and because the AAVrh10-CBA vector was known to provide “a mitochondrial localization” of the therapeutic protein encoded by the inserted gene sequence for a sustained period of time, wherein the mitochondrial localization of the “mitochondrial aldehyde dehydrogenase-2” (ALDH2) provided by the AAVrh10-CBA vector would have been reasonably deemed particularly advantageous in view of the art-recognized fact that ALDH2 “is naturally found in mitochondria” thus the therapeutic ALDH2 protein expressed by the AAVrh10-CBA vector would have been expected to be enzymatically active in the mitochondria, the very site of naturally occurring ALDH2. One of ordinary skill in the art would have reasonably recognized that “cancer” treated by overexpression of ALDH2 as taught by Mochly-Rosen would encompass various digestive tract cancer species such as OSCC, ESCC, GC, CRC, OPC, and UADT cancer in view of Li’s disclosure. Hence, one of ordinary skill in the art would have been motivated to treat any of the art-recognized digestive tract cancer associated with ALDH2 loss-of-function mutation by gene therapy that overexpresses functional, human ALDH2 protein by administration of an AAVrh10-CBA vector encoding Mochly-Rosen’s SEQ ID NO:1
One of ordinary skill in the art would have reasonably expected reduced “facial flushing, headache, nausea, and palpitation” in a subject who is “heterozygous or homozygous for the ALDH2*2 allele” having “a lysine as amino acid position 487 of the mature protein” thus having a reduced ALDH2 expression level when the subject is treated with the AAVrh10-CBA vector encoding Mochly-Rosen’s SEQ ID NO:1 because administration of an ALDH2-encoding sequence was shown to provide “an increased ability to degrade acetaldehyde” as evidenced by Karahanian, and because ALDH2 was recognized in the art as “an important mitochondrial enzyme governing ethanol metabolism” as evidenced by Li. Hence, alcohol (ethanol) flushing syndrome (AFS), which is caused by the reduced ALDH2 enzymatic activity due to the presence of the ALDH2*2 allele, would have been reasonably expected to be reduced by the enzymatic activity of the increased ALDH2 that governs “ethanol metabolism”, wherein AFS was known to include “facial flushing, headache, nausea, and palpitation” in view of the teachings of Mizuno. 
In view of the foregoing, claims 16-23 and 26-37 taken as a whole would have been prima facie obvious before the effective filing date.



Response to Arguments
Applicant’s arguments filed on April 14, 2022 with respect to the previous §103 rejection of record set forth in the Office action mailed on December 17, 2021 have been considered but are moot because the arguments do not pertain to the new ground of rejection set forth hereinabove. In response to applicant’s argument pertaining to the inapplicability of Puccio because Puccio’s vector encodes FXN that is different from ALDH2 claimed in the instant case, it is noted that there is no teaching in Puccio that the AAVrh10 vector is capable of encoding only FXN such that the applicability of the AAVrh10 vector is limited only to a nucleotide sequence encoding FXN. In fact, the AAVrh10 vector was also known to be useful for expressing a non-FXN sequence as evidenced by Hu cited in the instant §103 rejection above. Again, there is no objective, factual evidence of record that shows that the AAVrh10 vector was known to be inoperable for expressing ALDH2. As such, applicant’s alleged unpredictability pertaining to use of the art-recognized AAVrh10 vector is not found persuasive.
Applicant also argues that working examples in the instant application shows “long-term expression in vitro and in vivo, even after a single administration”. In response, it is noted that “long-term expression” by a single administration of a gene therapy vector, AAVrh10, was an art-recognized, demonstrated property/feature that is inherent to the AAVrh10 vector as evidenced by the teachings of Hu and Puccio. As such, if applicant has attempted to assert unexpected results by pointing out “Examples 1-3” of the specification, applicant’s attention is directed to the fact that the “long-term” expression by a single administration of an AAVrh10 vector was an expected, not unexpected, result in view of the prior art knowledge. 
“Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.” (emphasis added). See MPEP §716.02.
Applicant argues that Examples 1-3 are commensurate in scope with the claims. Contrary to applicant’s argument, the administration of “AAVrh.10hALDH2 vector” into HEK 293T cells and mice and the balance beam test after challenging mice with ethanol as disclosed in Examples 1-3 do not relate to any “human aldehyde dehydrogenase”, nor do they represent treatment/prevention effects for all disease species encompassed by the genus as claimed in the instant case. In fact, if the “successful” in vivo result obtained in Example 3 should be deemed “surprising and not predictable” as alleged by applicant, the “AAVrh.10hALDH2 vector”-mediated treatment effect pertaining to the reduced balance caused by ethanol intake cannot represent treatment/prevention effects for other diseases in view of the “not predictable” nature of the claimed subject matter. 
	In view of the foregoing, applicant’s arguments filed on April 14, 2022 are not found persuasive.
	
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635